Name: 86/289/EEC: Commission Decision of 29 May 1986 amending Decision 83/218/EEC as regards the list of establishments in Romania approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  trade;  tariff policy;  agri-foodstuffs;  Europe
 Date Published: 1986-07-05

 Avis juridique important|31986D028986/289/EEC: Commission Decision of 29 May 1986 amending Decision 83/218/EEC as regards the list of establishments in Romania approved for the purpose of importing fresh meat into the Community Official Journal L 182 , 05/07/1986 P. 0025 - 0027 Finnish special edition: Chapter 3 Volume 21 P. 0123 Swedish special edition: Chapter 3 Volume 21 P. 0123 *****COMMISSION DECISION of 29 May 1986 amending Decision 83/218/EEC as regards the list of establishments in Romania approved for the purpose of importing fresh meat into the Community (86/289/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals, swine and fresh meat from third countries (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Articles 4 (1) and 18 (1), Having regard to Council Directive 77/96/EEC of 21 December 1976 on the examination for trichinae (Trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine (3), as last amended by Regulation (EEC) No 3768/85, and in particular Article 4 thereof, Whereas a list of establishments in Romania, approved for the purpose of importing fresh meat into the Community, was drawn up initially by Commission Decision 83/218/EEC (4), as last amended by Decision 85/512/EEC (5); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals, swine and fresh meat from non-member countries (6) has revealed that the level of hygiene of certain establishments has altered since the last inspection; Whereas this same inspection has shown that a further establishment complies with the conditions of Article 2 of Directive 77/96/EEC; whereas, therefore, this establishment may be authorized to carry out the examination to detect the presence of trichinae in fresh pigmeat; Whereas the list of establishments should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 83/218/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 May 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 26, 31. 1. 1977, p. 67. (4) OJ No L 121, 7. 5. 1983, p. 23. (5) OJ No L 316, 27. 11. 1985, p. 48. (6) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS FROM WHICH IMPORTS OF FRESH MEAT MAY BE AUTHORIZED WITHOUT TIME LIMIT 1.2.3 // // // // Approval No // Establishment // Address // // // I. BOVINE MEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // 2 // Industria carnii Bacau // Bacau // 37 // Industria carnii Galati // Galati // 60 // Industria carnii Alexandria // Alexandria // 61 (1) // Industria carnii Buzau // Buzau // // // (1) Offal excluded. B. Cutting premises 1.2.3 // // // // A-15 // Interprinderea de preparate si conserva din carne // Bucuresti // 23 // Frigorifer Sibiu // Sibiu // 30 // Antrepozitul Frigorific Timisoara // Timisoara // 42 // Fabrica de conserve carne, semiconserve, Frigorifer Suceava // Suceava // 83 // Antrepozitul Frigorific Piatra Neamt // Piatra Neamt // // // II. PIGMEAT (1) A. Slaughterhouses and cutting premises 1.2.3 // // // // 1 T // Industria carnii Arad // Arad // 2 T // Industria carnii Bacau // Bacau // 8 T // Abatorul Iasi // Tomesti // 37 T // Industria carnii Galati // Galati // 60 T // Industria carnii Alexandria // Alexandria // 61 T (2) // Industria carnii Buzau // Buzau // // // B. Cutting premises 1.2.3 // // // // A-15 // Interprinderea de preparate si conserva din carne // Bucuresti // 23 // Frigorifer Sibiu // Sibiu // 30 // Antrepozitul Frigorific Timisoara // Timisoara // 42 // Fabrica de conserve carne, semiconserve, Frigorifer Suceava // Suceava // 83 // Antrepozitul Frigorific Piatra Neamt // Piatra Neamt // // // (1) The establishments with the indication 'T' are authorized, within the meaning of Article 4 of Directive 77/96/EEC, to perform the examination for detection of trichinae provided for in Article 2 of the aforementioned Directive. (2) Offal excluded. III. HORSEMEAT Slaughterhouses and cutting premises 1.2.3 // // // // 2 // Industria carnii Bacau // Bacau // // // LIST OF ESTABLISHMENTS FROM WHICH FRESH MEAT MAY BE INTRODUCED INTO THE TERRITORY OF THE COMMUNITY ONLY UNTIL THE STATED DATE 1.2.3 // // // // Approval No // Establishment // Address // // // // // // I. BOVINE MEAT Slaughterhouses and cutting premises 1.2.3 // // // // 11 (1) // Industria carnii Turnu Severin // Turnu Severin // // // (1) Until 28 November 1986. II. PIGMEAT (1) Slaughterhouses and cutting premises 1.2.3 // // // // 11 T (2) // Industria carnii Turnu Severin // Turnu Severin // // // (1) The establishments with the indication 'T' are authorized, within the meaning of Article 4 of Directive 77/96/EEC, to perform the examination for detection of trichinae provided for in Article 2 of the aforementioned Directive. (2) Until 28 November 1986.